FREYER, Senior Judge
(concurring):
On the basis of current law, I fully concur in Judge Holder’s opinion. Although it may be feasible to distinguish this case on the ground that the appellant’s shutting and locking the door of his room arguably amounted to active resistance, there is not the slightest indication that the police had pursued the appellant to his room nor that the locked door, in fact, obstructed the police in any way. Consequently, this case appears to be no different from one in which a prospective arrestee shuts the door of his car before driving away from his pursuers, for in both cases the shutting of the door is not shown to have played any obstructive role in the escape and is merely an attendant circumstance. If, therefore, the rule established by United States v. Harris, 29 M.J. 169 (C.M.A.1989), and United States v. Burgess, 32 M.J. 446 (C.M.A.1991), is to be applied in good faith, I agree with Judge Holder that this case must be viewed as one of mere flight.
Insofar as the dissent seeks to rely on the appellant’s brandishing of a knife, the record demonstrates that the brandishing of the knife wholly preceded the attempted apprehension and ended at the very moment that the apprehension was attempted and the flight began; moreover, as the appellant was separately charged with and convicted of assault with the knife by pointing it at Petty Officer Putas, a separate charge of resisting apprehension, insofar as it rested upon pointing the knife, would plainly be multiplicious for findings with the assault. Similarly, the kicking out of the screen was separately addressed in a charge of willfully damaging military property and, in any event, can in no way be deemed to have obstructed pursuit.
Recent incidents involving high-speed automobile chases of fleeing suspects demonstrate that even mere flight poses distinct dangers to innocent members of society, and that those dangers seemingly outweigh the concerns of the drafters of the Model Penal Code referred to in the dissent. In addition, disobedience of orders to halt issued by civilian law enforcement officers, including those employed by the Department of Defense to investigate criminal activity or to patrol military installations, is not directly punishable under Article 92(2), Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 892(2), which addresses only orders issued by members of the armed forces, with the result that an unjustifiable disparity exists in the authority to secure submission to apprehensions between civilian and military police officers. Burgess suggests a variety of measures which would lead to different rules depending on the regulations in effect at individual installations or the utility of the Assimilative Crimes Act (A.C.A.) (18 U.S.C. § 13) thereon and the provisions of state law. Such a hodgepodge can scarcely be considered a satisfactory method of addressing a common problem. Consequently, I believe that the Harris-Burgess rule deserves to be seriously reexamined. Even if that rule is left undisturbed as regards Article 95, UCMJ, however, I suggest that resisting apprehension by mere flight ought to be cognizable as a potential violation of Article 134, UCMJ, 10 U.S.C. § 934. In deference to the Constitutional requirement of fair notice, I certainly do not treat lightly *1048the recognition of new Article 134 offenses as a matter of general principle, but a member who flees from a lawful apprehension will, in most instances, be behaving, and will surely realize that he is behaving, in a manner prejudicial to good order and discipline in the armed forces or tending to bring discredit on the armed forces. A particular advantage to recognizing such an offense under Article 134, UCMJ, is that it could then be treated as a lesser-included offense of an Article 95, UCMJ, violation, whereas the elements specific to orders or A.C.A. violations would normally preclude a finding of guilty of an order or A.C.A. violation as a lesser-included offense when the charge is a violation of Article 95, UCMJ. Moreover, even if the concerns expressed in the Model Penal Code are deemed valid as applied to civilian society, the need for greater acceptance of authority in military society strongly argues for an Article 134, UCMJ, remedy if the current limitation on Article 95, UCMJ, prevails.